DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boydell (US 2011/0139225 A1) in view of Forootan (US 3,916,578).
	Regarding claims 1 and 17, Boydell discloses a geometrically complex solar module, comprising (See Figs. 1-6): a rigid shell (see Figs. 3 and 4 360/460 portion of building wall) comprising a mounting surface wherein the mounting surface ([0049]-curved wall) comprises a having a curvature that is curved in at least two dimensions (curved wall): and at least one flexible solar module (Abstract) comprising a plurality of flexible monocrystalline solar cells [0050], wherein the at least one flexible solar module is coupled to and conforms to the curvature of the mounting surface (see Fig. 4).
	With regards to the term “flexible” in the term “flexible monocrystalline solar cells”, since the solar cell of Boydell are formed of the same material as instantly claimed (crystalline and monocrystalline are equivalents) the solar cells of Boydell are also considered to be “flexible”.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	While Boydell does disclose that the flexible module can be mounted on a variety of surfaces including a curved wall, however Boydell does not disclose that the curved wall can include a pseudospherical wall.
	Forootan discloses a building structure which comprises a hemispherical shell (14, see Fig. 1, C2/L60-C3/L25).
Boydell discloses that the flexible solar module can be attached to a variety of surface shapes (Abstract) and Forootan discloses that buildings can include surfaces curved in three-dimensions.
Surface structures can have a variety of shapes including spherical, ellipsoidal, pseudospherical, hyperbolic parabolic, or hyperboloidal surface.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surface structure of modified Boydell to have any of the shapes as disclosed because such modification would involve a mere change in configuration and because it will allow for it to be mounted on the 3-D curved walls as disclosed by Forootan because doing so will allow for solar energy to be converted to electricity on 3-D curved walled buildings.
It has been held that a change in configuration of shape of a surface structure is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
However, modified Boydell does not disclose that the solar module has an aspect ratio of 20:1.
Boydell discloses that the shape can include can be formed into the desired shape for the module ([0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the solar module so that it was sized with the aspect ratio as instantly claimed because Boydell discloses that the shape can include any desired shape and such an aspect ratio could be desired to user.
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 5, modified Boydell discloses all of the claim limitations as set forth above.
	In addition, Boydell discloses wherein the plurality of flexible monocrystalline solar cells is encased in ETFE (see Fig. 3 310, [0040]).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boydell (US 2011/0139225 A1) in view of Forootan (US 3,916,578) as applied to claims 1, 5, and 17 above and in view of Bear (US 2010/0236181 A1) and in view of Morello (US 2006/0080905 A1).
	Regarding claims 2-4, Boydell discloses all of the claim limitations as set forth above.
	In addition, Boydell discloses that the flexible solar module can be mounted on a building.
	Bear discloses that building panels formed of metal with holes extending through the panel can be attached to buildings to protect the building from damage (Abstract, [0012]).
	Bear additionally discloses that the surfaces can be bent, but does not disclose that the metallic panel can comprise a curve (see Fig. 2).
	Morello discloses metallic panels which are appropriate for buildings which comprise bent aluminum can have curves (see Fig. 9 [0030] [0036]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the exterior of the curved wall of Boydell by placing a metallic panel with aperture holes as disclosed by Bear over it and further having the panel being formed of curved aluminum as disclosed by Morrelllo because it will allow for protection from weather elements while allowing for light to permeate through the panels to windows while maintaining the curved shape.
	In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to only mount the flexible solar module of modified Boydell on a portion of the curved aluminum panel with apertures because it will allow for light transmission through windows on the building.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boydell (US 2011/0139225 A1) in view of Bear (US 2010/0236181 A1) in view of Morello (US 2006/0080905 A1) in view of Croft (US 2015/0101270 A1).
	Regarding claims 14 and 15, Boydell discloses a geometrically complex solar module, comprising (See Figs. 1-6): a rigid shell (see Figs. 3 and 4 360/460) comprising a mounting surface, wherein the mounting surface ([0049]-curved wall): and at least one flexible solar module (Abstract) comprising a plurality of flexible monocrystalline solar cells [0050], wherein the at least one flexible solar module is coupled to and conforms to the curvature of the mounting surface (see Fig. 4).
	With regards to the term “flexible” in the term “flexible monocrystalline solar cells”, since the solar cell of Boydell are formed of the same material as instantly claimed (crystalline and monocrystalline are equivalents) the solar cells of Boydell are also considered to be “flexible”.
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In addition, Boydell discloses that the flexible solar module can be mounted on a building.
	Bear discloses that building panels formed of metal with holes extending through the panel can be attached to buildings to protect the building from damage (Abstract, [0012]).
	Bear additionally discloses that the surfaces can be bent, but does not disclose that the metallic panel can comprise a curve (see Fig. 2).
	Morello discloses metallic panels which are appropriate for buildings which comprise bent aluminum (see Fig. 9 [0030] [0036]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the exterior of the curved wall of Boydell by placing a metallic panel with aperture holes as disclosed by Bear over it and further having the panel being formed of curved aluminum as disclosed by Morrelllo because it will allow for protection from weather elements while allowing for light to permeate through the panels to windows while maintaining the curved shape.
Croft discloses that portions of a building structure can be covered with photovoltaic panels while other portions can remain uncovered (see portions 510 only covering part of roof, [0037]).
	In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to only mount the flexible solar module of modified Boydell on a portion of the curved aluminum panel with apertures because Croft discloses it is possible to do so and furthermore because it will allow for light transmission through windows on the building and be less costly.
Regarding claim 16, Boydell discloses all of the claim limitations as set forth above.
	In addition, Boydell discloses wherein the plurality of flexible monocrystalline solar cells is encased in ETFE (see Fig. 3 310, [0040]).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726